DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Claim limitation “a cleaning water production unit that produces cleaning water at a certain concentration by adding a pH adjuster and/or an oxidation-reduction potential adjuster to ultrapure water from the ultrapure water line” has been interpreted under 35 U.S.C. 112(f), or sixth paragraph, because it uses a non-structural term “unit” coupled with functional language “cleaning water production...that produces cleaning water at a certain concentration by adding a pH adjuster and/or an oxidation-reduction potential adjuster to ultrapure water from the ultrapure water line” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
Since this claim limitation invokes 35 U.S.C. 112(f), or sixth paragraph, claim 1-4 interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f), or sixth paragraph limitation: a chemical solution tank, pump, and chemical injection piping and/or a membrane type gas dissolving device (See [0027] and [0028] of the PG Pub).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
not wish to have the claim limitation treated under 35 U.S.C. 112(f), or sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f), or sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f), or sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

	Claim limitation “a removal unit that removes a solute from excess cleaning water from the cleaning water line” has been interpreted under 35 U.S.C. 112(f), or sixth paragraph, because it uses a non-structural term “unit” coupled with functional language “removal... that removes a solute from excess cleaning water from the cleaning water line” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  .
Since this claim limitation invokes 35 U.S.C. 112(f), or sixth paragraph, claim 1-4 interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f), or sixth paragraph limitation: ion exchanger or platinum group catalyst (See [0041] of PG Pub).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f), or sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f), or sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f), or sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim limitation “means for supplying the ultrapure water to the ultrapure water line by a fixed amount” has been interpreted under 35 U.S.C. 112(f), or sixth paragraph, because it uses a non-structural term “means” coupled with functional language “for supplying the ultrapure water to the ultrapure water line by a fixed amount” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
Since this claim limitation invokes 35 U.S.C. 112(f), or sixth paragraph, claim 2 interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f), or sixth paragraph limitation: a metering pump, constant flow rate valve (See [0025] in the PG Pub) .  

If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f), or sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f), or sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f), or sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim limitation “means for supplying the solute to the ultrapure water by a fixed amount” has been interpreted under 35 U.S.C. 112(f), or sixth paragraph, because it uses a non-structural term “means” coupled with functional language “for supplying the solute to the ultrapure water by a fixed amount” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
Since this claim limitation invokes 35 U.S.C. 112(f), or sixth paragraph, claim 2 interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f), or sixth (See [0029] and [0034]).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f), or sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f), or sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f), or sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2000-037695 to Osawa et al. (“Osawa”).
As to claim 1, Osawa teaches a cleaning water supply device (See Figs. 1 and/or 2), comprising:
	an ultrapure water line (See under [0005] on page 4 of the translation. the high-purity water is considered to be equivalent to ultrapure water and is provided via a high-purity water line);
	a cleaning water production unit (See on page 4, the water is treated with ozone using a ozone dissolving apparatus 4, this is in the form of an ozone gas dissolving membrane module, see page 8) that produces cleaning water at a certain concentration by adding a pH adjuster and/or an oxidation-reduction potential adjuster to ultrapure water from the ultrapure water line;
	a cleaning water line that performs supplying cleaning water to a cleaning machine from the cleaning water production unit (See in Fig. 2, 11, 6 which provides the cleaning water to branch pipes 6 and points of use 7; which are contemplated to be silicon wafer cleaning machines, see e.g.[0001], [0002], and see at the top of page 7)  ; and
	 removal device (8, the removal device of Osawa is considered to meet the 112(f) interpretation of the term by being a an equivalent of the recited structure. Notably, the removal device in Osawa results in the same function of causing the removal of the excess ORP adjusting solute, in substantially the same way by providing a heterogeneous surface on which the decomposition reaction is facilitated, for substantially the result of an excess ultrapure water having the ORP adjusting solute removed; Or alternatively, the person having ordinary skill would recognize the interchangeability of AC for either an ion exchanger resin or Pt-nanocolloid/resin for the removal of ozone)  that removes a solute from excess cleaning water from the cleaning water line.
	As to claim 2, Osawa teaches the cleaning water supply device of claim 1, and further provides that the cleaning water production unit comprises means for supplying the ultrapure water to the ultrapure water line by a fixed amount (See on page 3, above [0003], the water is supplied within the devices using a pump, which is considered to be the same or an equivalent of he recited structure for this 112(f) term), and means for supplying the solute to the water by a fixed amount (See 4 in Fig. 2 and see page 8, a gas supply chamber with a gas permeable member is provided and is supplied with an amount of gas).
	As to claim 3, Osawa teaches the cleaning water supply device of claim 1, and Osawa further provides a plurality of cleaning machines are connected to the cleaning water line (See in Figs. 1 or 2, multiple use points 6 and 7).
Further the fact that  and the cleaning water producing unit is able to produce the cleaning water by an amount that is large than a total of maximum usage amount of all of the cleaning machines is considered to be a statement of intended use which does not serve to particularly further define the invention in terms of its structure.  See MPEP 2112.01(I) and 2114.  Here the system of Osawa is considered to be fully capable of (See 8 in Figs. 1 and 2, because water exits past the last use point and then is supplied to an ozone removal device to remove ozone, the cleaning water production unit is capable of making more water than is needed).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osawa in view of U.S. Patent Application Publication No. 2003/0106855 to Kin et al. (“Kin”).
As to claim 4, Osawa teaches the system of claim 1, and provides activated carbon in the removal device but does not mention the use of one of the enumerated removal devices of claim 4.  Kin is directed to a similar device of producing ultrapure water (See [0002] [0003]).  Kin suggests treating the water using ozone and then that the excess ozone is removed using ion exchange resin as an equivalent of activated carbon for removal of ozone for  removing excess gas (See [0014], and [0021], by using ion exchange element a person having ordinary skill in the art would immediately envisage an ion exchange resin).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to provide for an ion exchange resin as part of the removal unit in Osawa in order to achieve the predictable result of removing excess gas as taught and demonstrated by Kin.  See MPEP 2143(I)(A), combining prior art elements according to known methods to achieve predictable results is considered to be prima face obvious.  See MPEP 2143(I)(B), simple substitution of one known element for another to achieve predictable results is considered to be prima facie obvious. See also MPEP 2144.06(I) and (II), combining, or substituting, equivalents known for the same purpose is considered to be prima facie obvious.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s1-4 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,069,542 (“’542”) in view of Osawa and/or Kin. 
As to claims 1-4, ‘542 claims 1-10 embrace the present invention substantially as claimed.  Differences between the claimed inventions ‘542 are considered obvious over Osawa and/ or Kin for reasons analogous to the art rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS A STELLING whose telephone number is (571)270-3725.  The examiner can normally be reached on M-F 9:00AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on (571)270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/LUCAS A STELLING/Primary Examiner, Art Unit 1773